Citation Nr: 0833718	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-24 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blastomycosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from August 1947 to September 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and held 
in May 2008.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The RO denied service connection for blastomycosis in 
March 1963.  The veteran did not appeal this decision and, 
therefore, this decision is final.

2.  The evidence received subsequent to the March 1963 RO 
decision includes VA treatment records, Internet articles, a 
DD-214 Form, and hearing testimony; this evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection.


CONCLUSIONS OF LAW

1.  The RO's March 1963 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).

2.  No new and material evidence has been presented since the 
March 1963 decision denying the veteran's service connection 
claim for blastomycosis; thus, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim for service 
connection in a rating decision dated March 1963 on the 
grounds that there was no evidence to link the veteran's 
blastomycosis to his period of active service.  The veteran 
was notified of this decision in a letter dated March 18, 
1963 and did not appeal.  Thus, the decision became final.  
The veteran subsequently submitted a statement to VA in 
December 2002 in which he sought to reopen his claim of 
entitlement to service connection for blastomycosis.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the March 1963 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the March 1963 decision 
consisted of the veteran's service treatment records (STRs), 
post-service VA treatment records, and private treatment 
records.  The evidence now of record includes additional VA 
treatment records, Internet articles, a DD-214 Form, and the 
veteran's hearing testimony.

The veteran presented to a VA medical facility in March 2003 
and was given pulmonary function tests (PFTs) to determine 
the severity of his blastomycosis.  The PFT results were 
interpreted to show a moderate ventilatory defect, but there 
was no evidence of airflow limitation.  The veteran's 
condition, however, was not improved with combination inhaled 
bronchodilators.  

Also associated with the veteran's claims file are Internet 
articles which provided a brief history of the Berlin 
Airlift.  The Board finds that these articles are not 
pertinent to the issue currently on appeal.

The veteran also testified before the undersigned VLJ in 
connection with the current claim in May 2008.  In 
particular, the veteran testified about the circumstances 
that he believed led to his blastomycosis.  The veteran 
indicated that he slept on a dirt floor in a tent while 
stationed in Germany and that he got sick shortly thereafter.  
According to the veteran, he was initially diagnosed as 
having pneumonia, but the diagnosis was later revised.  

The veteran asked VA to obtain pertinent treatment records 
from The Billings Hospital as well as Rush Presbyterian - St. 
Luke's Hospital in Chicago.  The Board points out that VA 
requested records from Rush Presbyterian - St. Luke's 
Hospital, but received no response.  The veteran was informed 
of this development at his Travel Board hearing.  Available 
treatment records from the Billings Hospital -University of 
Chicago Medical Center are of record and were considered at 
the time of the March 1963 denial.

Given the evidence of record, the Board concludes that a 
claim of entitlement to service connection for blastomycosis 
has not been reopened.  Specifically, the Board notes that 
the veteran's previous claim for service connection was 
denied in March 1963 on the basis that there was no evidence 
linking the veteran's blastomycosis to his period of active 
service.  Thus, new and material evidence must be presented 
to establish that fact.  The Board acknowledges that the 
veteran submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), but this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.
VA medical records submitted after the March 1963 denial 
showed that the veteran had a moderate ventilatory defect.  
The provisional diagnosis was blastomycosis.  However, there 
was no evidence linking this disability to the veteran's 
period of active service.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the veteran is capable of 
reporting symptoms such as difficulty breathing or shortness 
of breath, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his respiratory disability.

As previously stated, the veteran submitted new evidence in 
conjunction with his current claim, but material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking the 
veteran's blastomycosis to his period of active service was 
required.  The evidence of record does not support such a 
conclusion and service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  Accordingly, new and material 
evidence to reopen a claim of entitlement to service 
connection for blastomycosis has not been presented.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
veteran of the evidence and information that is necessary to 
reopen the claim and notify the veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Board notes that the veteran was not provided with 
adequate notice pursuant to Kent.  The veteran was provided 
notice, via a March 2003 letter, that his service connection 
claim was initially denied in March 1963, and that he had to 
submit new and material evidence to reopen it.  The letter 
described what kinds of evidence constituted new and material 
evidence in the context of reopening a claim for service 
connection generally, but the letter failed to explain the 
grounds on which the veteran's claim was originally denied 
and how the veteran could fix that deficiency to be awarded 
service connection. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to reopen a 
claim of entitlement to service connection for blastomycosis 
did not affect the essential fairness of the adjudication and 
the presumption of prejudice is rebutted.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  In particular, the 
veteran has provided specific arguments and testimony 
concerning the claimed link between his blastomycosis and the 
period of his active service, thereby demonstrating actual 
knowledge of the relevant criteria. 

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim to reopen based on new and material evidence.  Thus, 
the purpose of the notice, to ensure that he had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated because he had actual knowledge 
of what was necessary to substantiate his claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  Moreover, based on the notices 
provided to the veteran, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate a claim to reopen based 
on new and material evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to reopen his service 
connection claim.  The veteran was also provided with notice, 
via an April 2006 letter, of the information and evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal. 

In sum, the Board finds that the presumption of prejudice on 
VA's part has been rebutted in this case by the following: 
(1) the veteran clearly has actual knowledge of the evidence 
he is required to submit in this case based on his 
contentions and the communications sent to the veteran over 
the course of this appeal; and (2) based on the veteran's 
contentions and the communications over the course of this 
appeal, he is found to be reasonably expected to understand 
from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for blastomycosis has not been presented.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


